Suozzi, J. P.,
concurs in the dismissal of the appeal from the order and in the reversal of the judgment but otherwise dissents and votes to dismiss the complaint, with the following memorandum: While I agree that the judgment should be reversed, I disagree that a trial to ascértain the meaning of the contract is necessary. It is clear under the agreement that plaintiff is not entitled to share in tax refunds resulting from "carry-backs.” Under the agreement plaintiff is entitled to recover tax rebates applicable to the period that he was a shareholder. Plaintiff is seeking to share in a tax rebate which resulted from corporate losses sustained after he severed his relationship with the corporation. The rebate is, therefore, not truly applicable to the period during which plaintiff was a shareholder.